Citation Nr: 1203440	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-44 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disability.
 
2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from September 1966 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record fails to establish that a skin disability, currently diagnosed as eczema, was manifested in service or is otherwise etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in October 2007, July 2008, and December 2008 the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, private treatment records, and VA treatment records and examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the veteran's claim does not involve such disabilities, further consideration of the implementation of the amended regulation is not required. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he suffers from a skin disability that is etiologically related to his exposure to herbicides during his military service in the Republic of Vietnam.  

The record reflects that the Veteran served in Vietnam from February 3, 1968 to July 3, 1968 and from May 22, 1969 to April 22, 1970, and therefore is presumed to have been exposed to herbicides. 

The service treatment records reflect that in October 1969, the Veteran was treated for complaints of bumps on his face.  He was diagnosed with pseudofolliculitis of the face and tinea versicolor.  

Post-service, a January 1979 VA outpatient treatment record shows that the Veteran complained of itching on his back which first occurred three weeks ago.  He was diagnosed with dermatitis of the back, cause undetermined.  

VA outpatient treatment records dated from 2007 to 2010 document the Veteran's ongoing complaints of rash and itchy skin on his lower extremities and include diagnoses of dermatitis and eczematous rash.

On VA examination in October 2010, the Veteran related the onset of itching on his legs and his left scalp to 1979.  The examiner noted that the Veteran was diagnosed with tinea versicolor and pseudofolliculitis barbae while on active duty in 1969.  Following a physical examination, the Veteran was diagnosed with eczema.  On review of the records and examination of the Veteran, the examiner did not feel 
that the Veteran's currently diagnosed eczema was the same as or related to his in-service skin condition of tinea versicolor or pseudofolliculitis barbae, which he reported were distinct conditions from the Veteran's current condition. 
 
At the outset, the Board notes that the Veteran's diagnosed eczema is not an enumerated disease under 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to this disability.     

Furthermore, the Board finds that service connection is not warranted on a direct basis.  While the Veteran sought treatment for pseudofolliculitis barbae and tinea versicolor during service, the service treatment records are silent for any complaints, treatment, or diagnosis pertaining to eczema.  

In a November 2007 statement, the Veteran stated that "a little bit after I got out of the service my back started itching so bad."  He stated that he went to the VA hospital and was given medication.  A copy of that treatment report showed the treatment occurred in 1979, almost 8 years after his discharge.  At that time he reported that itching of his back first occurred three weeks prior.  He was diagnosed with dermatitis with an undetermined cause.  In November 2009, he reported that his itchy back has been ever since 1971.  To the VA examiner, he dated his current skin complaints to 1979.  Thus, his contention that he has had continuous skin problems since service is not consistent with the evidence of record or his own statements to medical providers, and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements in weighing credibility). 

Furthermore, although the Veteran is competent to state that he experienced a skin rash, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current skin disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, there are numerous different skin disorders, many which presently similar symptoms.  Determining the diagnosis of a particular skin rash and its etiology requires medical expertise, which the Veteran is not shown to possess.  Thus, his opinion that his current skin disorder is somehow related to service is not a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The only opinion addressing the relationship between the Veteran's current skin disability and service was provided by the VA examiner in October 2010.  After reviewing the Veteran's medical history and conducting a thorough VA examination, the October 2010 VA examiner specifically stated that the Veteran's current diagnosis of eczema was not related to either of his in-service diagnoses of psuedofolliculitis barbae or tinea versicolor and provided a rationale for his conclusion.  There is no medical opinion to the contrary.  

In summary, the Veteran's skin disability, currently diagnosed as eczema, was not shown in service or for many years thereafter, is not a disease presumptively related to herbicide exposure, and the most probative evidence indicates the current skin disability is not related to the Veteran's military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disability and the claim is denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for a skin disability is denied.


REMAND

The Veteran is seeking entitlement to service connection for a lung condition which he relates to herbicide or asbestos exposure.  As noted above, the Veteran served in Vietnam and his exposure to herbicides is presumed.  

With respect to asbestos exposure, he contends that he was "possibly" exposed while taking trash to the dump in service. 

A private CT scan of the lungs dated in June 2007 revealed pleural thickening of the left lower lobe.  Also, in a September 2008 VA treatment report, it was noted that the Veteran's chest x-ray showed "changing of COPD" and that follow-up x-rays were recommended for his history of asbestos exposure.  

While some pages of the Veteran's service personnel are contained in the claims file, his complete service personnel file is not.  Such should be requested on remand.

In addition, the Veteran's response to the asbestos development letters was incomplete.  He was asked to provide information concerning post service employment, and his only response was that he has not worked around any material that contains asbestos.  Review of the record reflects that the Veteran has worked in a warehouse and has also worked paving roads with asphalt.  A more detailed history of his past employment should be requested, especially given his uncertainty surrounding his claimed in-service exposure as "possibly" occurring while taking trash to the dump.  He should again be asked to provide information concerning his post service employment.  The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Board finds that a VA examination would assist in addressing the claim.

Finally, the Veteran reported he was treated at Baptist Hospital for pneumonia in November 2009.  Records from this treatment should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file through official sources.  If such records cannot be obtained the Veteran should be notified of such and the record annotated that further attempts to obtain such records would be futile. 

2.  Ask the Veteran to provide a completed authorization form so that his treatment at Baptist Hospital in November 2009 can be requested.  After securing the necessary release, the RO/AMC should request these records.

3.  Ask the Veteran to advise the RO/AMC what type of jobs he had before and after service, and how long he worked at each job.  

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA lung examination to determine the current nature of the Veteran's respiratory disability and to obtain an opinion as to whether such disability is possibly related to service. The claims file must be reviewed by the examiner in conjunction with the examination. All studies deemed necessary by the examiner should be completed and the results reported.  A rationale should be provided for any opinion offered. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any current lung disability found.  Thereafter, the examiner is asked to respond to the following questions:

a. Does the Veteran have a currently diagnosed lung disability that was at least as likely as not (i.e., a 50 percent or greater probability) caused by asbestos exposure?  Please provide the medical basis for your conclusion, to include discussion of the significance of the Veteran's smoking history.  
b. Is the Veteran's currently diagnosed lung disability at least as likely as not (i.e., a 50 percent or greater probability) causally related the Veteran's active military service, to include his herbicide exposure in Vietnam.  Please provide the medical basis for your conclusion, to include discussion of the significance of the Veteran's smoking history and the conclusion of the National Academy of Science that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and non-malignant respiratory disorders.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


